ORDER FOR ENTRY OF DEFAULT JUDGMENT
MARK BUTTERFIELD, Chief Judge.
PLEASE TAKE NOTICE that a Default Judgment has been entered in the above-referenced matter. A hearing was held before the Honorable Mark Butter-field at 9:00 a.m. on Thursday, September 09, 1999. Appearances were made as follows:
Pearl LightStorming, defendant, appeared; John S. Swimmer and Leslie Parker Cohan, Ho-Chunk Nation Department of Justice, appeared for the Plaintiffs; Scott Beard, Plaintiff, appeared for the Ho-Chunk Nation Departments of Education; and JoAnne LaMere, did not appear.
*258ORDER
Since, the defendant, JoAnne LaMere, failed to appear at the Pre-Trial Hearing and the Trial, a Judgment is entered for the plaintiff1 in the following amount:
A. $575.00 in actual damages;
B. $85.00 fees for transcript of Legislative Hearings;
C. $75.00 in Attorneys fees; and
D. $8.98 postage for Certified Mailings.
For a total Judgment in the amount of $743.98. Judgment shall be paid out of Ms. LaMere’s Per Capita Distributions, # 439A001346, as a debt owed to the Nation’s Education Department, in Account # 001-00-6003-646-5101. The plaintiff shall file a Notice of Satisfaction of Judgment when the amount is paid in full.
All parties have the right to appeal a final Judgment or order of the Trial Court. If either party is dissatisfied with the decision rendered by this Court, they may file a Notice of Appeal with the Ho-Chunk Supreme Court. The Notice of Appeal must show service was made upon the opposing party prior to its acceptance for filing by the Clerk of Court and must explain the reason the party appealing believes the decision appealed from is in error. All appellate pleadings to the Ho-Chunk Supreme Court must be in conformity with the Ho-Chunk Nation Rules of Appellate Procedure.

. See HCN R. Civ. P. 20, 38 & 54,.